COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


ADAM HOWELLS,


                            Appellant,

v.


SHONDA MARTIN,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00295-CV

Appeal from the

254th District Court 

of Dallas County, Texas 

(TC# 99-04216-R) 


MEMORANDUM  OPINION

	Pending before the Court is Appellant's motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1(a)(1).  Appellant represents to the Court that the parties have reached a
settlement agreement in the underlying case and therefore he no longer wishes to pursue this
appeal. Appellee has not objected to the motion, and there is no indication that dismissal would
prevent Appellee from seeking the relief to which she would otherwise be entitled.  See
Tex.R.App.P. 42.1(a)(1).  We therefore grant Appellant's motion, and dismiss the appeal 
pursuant to the parties' settlement agreement.  Costs of the appeal will be taxed against the party
incurring the same.  See Tex.R.App.P. 42.1(d).

December 6, 2007
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.